DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Previous claim rejection made under 35 U.S.C. 102 (a)(1) and (a)(2) in view of Chow et al. (US 20120171166 A1) is withdrawn in view of amendment made to claim 18. 
Previous claim rejection made under 35 U.S.C. 102 (a)(1) and (a)(2) in view of Chow et al. (US 20160339046 A1) is withdrawn for the same reason. 

New rejections are made to address the amended claims. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 and 26-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites a composition comprising the listed components “and mixtures thereof”.  In view of the transitional phrase “comprising” all of the listed components must be present in the composition, but the phrase “and mixtures thereof” renders the claim confusing as it is not clear whether all the components are in fact required.  See also claims 26-30.  The remaining claims are rejected for depending on the indefinite base claim(s). 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 18 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Chow et al. (US 20120171166 A1, published July 5, 2012) (“Chow” hereunder) in view of Bode (US 9675649 B2, published on June 13, 2017), Beauprez et al. (WO2016075243 A1, May 19, 2016) (“Beauprez” hereunder) and Jennewein (US 11427845 B2, priority to September 10, 2013), Kuang et al. (us 20160354323 A1, published on December 8, 2016) (“Kuang” hereunder) and Johns et al. (US 20160213041 A1, published July 28, 2016) (“Johns” hereunder). 

Chow teaches a method of administering nutritional compositions including human milk oligosaccharides (“HMO”) to preterm infants or low birth weight infants.   The reference teaches to make the nutritional composition to have a caloric density suitable for preterm or low birth weight infants.  See [0055]. 
Amended claim 18 requires the subject as ‘an infant who was born prematurely, with extremely low birth weight and/or with very low weight”.  It is obvious that preterm infants who are less developed are low birth weight infants, and the terms “extremely low birth weight” or “very low weight” are all within the term “low birth weight”.  Thus, ii is obvious that the subjects of the prior art method obviously include the subject group of the present invention. 
Chow teaches the useful HMOs including Difucosyllacto-N-hexaose (DFSLTHN), monofucosyllacto-N-hexaose II, Lacto-N-neotetraose (LnNT), Lacto-N-tetraose (LNT), and 6’- sialyllactose (6’SL).  See [0062] and Examples. 
Chow further teaches adding to the nutritional compositions one or more antioxidants such as retinol, vitamin E, niacin (nicotinic acid), sodium selenite (selenium), etc and minerals including copper, zinc, etc. See [0120-0123].
Example formulations contain casein hydrolysate, 6’SL, LnNT, zinc sulfate, niacinamide, tocopheryl acetate, vitamin A palmitate, copper sulfate, etc. 

Chow discloses sialyllactose-N-tetraose a and b as the suitable HMO in the formulation, the reference fails to disclose sialyllactose-N-tetraose c (SLTNTc); Chow also fails to disclose monofucosyllacto-N-hexaose III (FSLTNH3) or 6’galactosyllactose (GSLT6).  
Bode teaches that sialyllactose-N-tetraose c is among the most common oligosaccharide in human milk.  See Brief Description of the Figures, Fig. 5.  
Beauprez teaches organisms that are able to take up lactose without undergoing lactose killing and convert lactose or its galactose moiety into HMO, including monofucosyllacto-N-hexaose III.  See p. 13, lines 5-14. 
Jennewein teaches a method of producing desired human milk oligosaccharides having medical relevance and commercial use.  6’galactosyllactose is among the desired oligosaccharides and suggests an application as food ingredients, nutritional additive or nutraceuticals   See Table 1; Background of the Invention. 
Given the teaching in Chow to make nutritional compositions comprising HMOs  and administer to preterm infants, it would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the present application to look to prior art such as Bode, Beauprez and Jennewein and find useful and desirable HMOs such as SLTNTc, FSLTNH3 and GSLT6, and add them to the nutritional compositions to make an enhanced product which more closely resembles human milk and benefits the preterm and low birth weight infants. 
 The effect of optimizing the growth and development in the preterm and low birth weight infant is viewed the intended end use of the prior art method. 

Chow fails to teach alpha-lactalbumin and lactoferrin; the reference does not specifically disclose the specific tocopherols of the present claim.  
Kuang teaches nutritional compositions for preterm infants. The reference teaches that lactoferrin is added to the compositions as the polypeptide plays a major role in defending against bacterial, viral and fungal pathogens.  The reference further teaches to include to the compositions vitamins B3 (niacin), vitamin A (retinol), etc and vitamin E which include alpha-tocopherol.  The reference further teaches that alpha-lactalbumin is used as an emulsifier for the stability of the final product.  
Johns teaches nutritional compositions for infants, the composition comprising at least one protein, at least one fat and at least one lipophilic compound.  The reference teaches that alpha tocopherol is the most biologically active, while gamma-tocopherol can be also added with alpha-tocopherol to prevent deterioration of food and beverages resulting from oxidation of susceptible components such as fats.  See [0041-0043].  
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the present application to modify the teachings of Chow and add to the nutritional compositions for preterm infants lactoferrin as motivated by Kuang.  The skilled artisan would have been motivated to do so, as the latter teaches that lactoferrin is found in human breast milk and defend against bacterial, viral and fungal pathogens. By combining the teachings of the references, the skilled artisan would have had a reasonable expectation of successfully producing an enhanced nutritional composition which defend the subject against pathogens.  
Further adding to the composition alpha-lactalbumin as motivated by Kuang would have been obvious, as the latter teaches that alpha-lactalbumin is used to stabilize the final product. 
Further adding to the composition alpha-tocopherol and gamma-tocopherol as motivated by Johns would have been also obvious, as the reference teaches that alpha-tocopherol is most biologically active, while gamma-tocopherol can be also added with alpha-tocopherol to prevent deterioration of food and beverages resulting from oxidation of susceptible components such as fats.  Since Chow teaches using antioxidants including vitamin E, the skilled artisan would have had a reasonable expectation of successfully producing a more stable product by combining the teachings of the references.   

Claim 31 requires that the infant between 36-50 weeks of age to 9 months of age or to a body weight of 8 kilograms. Since the Chow method comprises administering the HMO composition to subjects ranging from preterm infants to toddlers and even children, it is viewed that the subjects as defined in the present claims well fit in the subject group of the prior art method.  





Conclusion
No claims are allowed. 
Claims 26-30 are free of prior art. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA JUSTICE whose telephone number is (571)272-8605. The examiner can normally be reached M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHANN RICHTER can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GINA C JUSTICE/Primary Examiner, Art Unit 1617